Citation Nr: 0733976	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for tremors in the 
hands and joints.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a throat 
disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to March 
1989 and from February 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
service connection for the above conditions.  

The appeal is remanded to the RO via VA's Appeals Management 
Center.  The veteran will be advised if further action is 
required on his part. 


REMAND

The service medical records show that the veteran served in 
Iraq, where he received treatment after being exposed to 
sulfur fires in June and July 2003.  He meets the definition 
of a Persian Gulf Veteran.  38 U.S.C.A. § 1117(f) (West 
2002).  As such he would be entitled to service connection 
for signs and symptoms of undiagnosed illness.  

The veteran underwent a VA general medical examination in 
June 2004, when he reported subjective complaints referable 
to the conditions at issue in this appeal, but there were no 
opinions as to whether there were signs or symptoms that 
might be objective manifestations of an undiagnosed illness.  
An examination is needed to obtain an opinion as to whether 
such signs or symptoms are present.

The June 2004, examination report does not make clear whether 
the examiner found that current right wrist and right 
shoulder disabilities existed.  The veteran was diagnosed as 
having sinusitis, the examiner noted that the veteran was 
exposed to chemical fires during service, but concluded that 
with regard to the chemical fires "these problems has [sic] 
resolved at the present time."  The examiner did not specify 
whether the sinusitis was otherwise related to service, which 
had ended less than one year earlier.

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  The Board therefore concludes that a remand for a 
new examination and medical opinion is necessary before a 
decision can be rendered for the veteran's claimed sinusitis, 
right wrist disability, and right shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current respiratory 
disability, tremors of the hands and 
joints, headaches, skin disability, 
throat disability, sinusitis, right wrist 
disability, or right shoulder disability.  
The claims folders and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  

The examiner should determine whether the 
veteran has the above conditions.  If the 
veteran is found to have the claimed 
disabilities, the examiner should proffer 
an opinion as to whether it is at least 
as likely as not (there is a 50 percent 
or better probability) that the disorders 
are etiologically related to any incident 
of service during the veteran's active 
duty.  The rationale for any opinions 
should also be provided.

The examiner should also opine as to 
whether there are objective signs or 
symptoms of an undiagnosed illness 
involving the respiratory system, the 
hands and joints, headaches, throat, 
sinuses, wrist, or shoulder.

2.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





